PER CURIAM.
Oh August 27, 1959, appellants filed a motion for extension of time to file a transcript and statement of facts. They asked that the time be extended until September 21. This Court granted that motion on September 23, but appellants tendered neither the transcript nor the statement of facts. On October 16, appellants tendered another motion for extension of time but asserted no grounds for a further extension. The time for tendering the documents has already expired and the motion is overruled.
On Appellants’ Motions
This Court, with Chief Justice Murray dissenting, on September 23, 1959, granted *897appellants’ motion for extension of time to file the transcript and statement of facts. On October 21, the whole Court refused appellants’ second motion for extension of time to file the transcript and statement of facts.
Now appellants have filed a motion for rehearing and a motion for leave to file the transcript only. These documents, just filed, disclose that the judgment was dated June 22, 1959, but no request was made for the preparation of a transcript until October 8. Had we known, when the first motion for extension of time was filed, that the transcript had not even been ordered, the motion would have been denied. An unexplained delay of 108 days in ordering a transcript defeats good cause required by Rule 386, Texas Rules of Civil Procedure.
Appellants’ motion for rehearing is overruled and their motion to file transcript is denied.